                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                  UNITED STATES DISTRICT COURT

                                                                         8                                         DISTRICT OF NEVADA

                                                                         9   JONNAH GARCIA, an individual;                             Case No.: 2:18-cv-2311-RFB-VCF
                                                                        10
                                                                                                                  Plaintiff,
                                                                        11                                                                   STIPULATION AND ORDER FOR
                                                                                   v.
Law Office of Kevin L. Hernandez




                                                                                                                                               DISMISSAL OF DEFENDANT
                                                                        12                                                                     EXPERIAN INFORMATION
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                                 SOLUTIONS, INC. WITH
                                                                        13   NAVIENT SOLUTIONS, LLC, a foreign limited-
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                                      PREJUDICE
                                                                             liability company; NATIONAL RECOVERIES,
                                      Las Vegas, Nevada 89123




                                                                        14   INC., a foreign corporation; EQUIFAX
                                                                             INFORMATION SERVICES, LLC, a foreign
                                                                        15   limited-liability company; EXPERIAN
                                                                             INFORMATION SOLUTIONS, INC., a foreign
                                                                        16   corporation; TRANS UNION LLC, a foreign
                                                                             limited-liability company;
                                                                        17
                                                                                                                  Defendants.
                                                                        18

                                                                        19              Plaintiff, Jonnah Garcia (“Plaintiff”), and Defendant, Experian Information Solutions, Inc.
                                                                        20   (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                        21              Therefore, Plaintiff and Experian, by and through their respective attorneys of record, and
                                                                        22   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with
                                                                        23   prejudice under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                               Page 1 of 2
                                                                         1   attorneys’ fees and costs incurred in this action.

                                                                         2   Respectfully Submitted.

                                                                         3
                                                                              Dated: March 4, 2019                                 Dated: March 4, 2019
                                                                         4
                                                                              LAW OFFICE OF                                        ALVERSON TAYLOR & SANDERS
                                                                         5    KEVIN L. HERNANDEZ
                                                                         6    /s/ Kevin L. Hernandez                               /s/ Kurt R. Bonds
                                                                              Kevin L. Hernandez, Esq.                             Kurt R. Bonds, Esq.
                                                                         7    Nevada Bar No. 12594                                 Trevor Waite, Esq.
                                                                              8872 S. Eastern Avenue, Suite 270                    6605 Grand Montecito Parkway, Suite 200
                                                                         8    Las Vegas, Nevada 89123                              Las Vegas, NV 89149
                                                                              kevin@kevinhernandezlaw.com                          efile@alversontaylor.com
                                                                         9    Attorney for Plaintiff                               Attorney for National Recoveries, Inc
                                                                        10
                                                                              Dated: March 4, 2019                                 Dated: March 4, 2019
                                                                        11
                                                                              NAYLOR & BRASTER                                     RUSHFORTH LEE & KIEFER, LLP
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                              /s/ Andrew Sharples                                  /s/ Matthew W. Park
                                                                        13    Jennifer L. Braster, Esq.                            Matthew W. Park, Esq.
                                  8872 S. Eastern Avenue, Suite 270




                                                                              Andrew J. Sharples, Esq.                             1707 Village Center Circle, Suite 150
                                      Las Vegas, Nevada 89123




                                                                        14    1050 Indigo Drive, Suite 200                         Las Vegas, NV 89134
                                                                              Las Vegas, Nevada 89145                              matt@rlklegal.com
                                                                        15    asharples@nblawnv.com                                Attorneys for Navient Solutions, LLC
                                                                              Attorneys for Experian
                                                                        16    Information Solutions, Inc.
                                                                        17

                                                                        18                                                           IT IS SO ORDERED:
                                                                        19
                                                                                                                                    ____________________________________
                                                                        20                                                          UNITED STATES DISTRICT JUDGE
                                                                                                                                  ________________________________
                                                                        21                                                        RICHARD  F. BOULWARE, II
                                                                                                                                    DATED: ____________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                        22                                                        DATED this 8th day of March, 2019.
                                                                                                                                  DATED this
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                          Page 2 of 2
